Title: To James Madison from Thomas Jefferson, 21 May 1813
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello May 21. 13.
The inclosed letter from Whit was unquestionably intended for you. The subject, the address both of title and place prove it, and the mistake of the name only shews the writer to be a very uninquisitive statesman. Doctr. Waterhouse’s letter too was intended for your eye; and altho’ the immediate object fails by previous appointment, yet he seems to entertain further wishes. I inclose too the newspapers he refers to, as some of their matter may have escaped your notice, and the traiterous designs fostered in Massachusets and explained in them call for attention.
We have never seen so unpromising a crop of wheat as that now growing. The winter killed an unusual proportion of it, and the fly is destroying the remainder. We may estimate the latter loss at one third at present, and fast increasing from the effect of the extraordinary drought. With such a prospect before us, the blockade is acting severely on our past labors. It caught nearly the whole wheat of the middle and upper country in the hands of the farmers and millers, whose interior situation had prevented their getting it to an earlier market. From this neighborhood very little had been sold. When we cast our eye on the map, and see the extent of country, from New York to N. Carolina inclusive whose produce is raised on the waters of the Chesapeake (for Albemarle sound is, by the canal of Norfolk become a water of the Chesapeake) and consider it’s productiveness in comparison with the rest of the Atlantic states, probably, a full half, and that all this can be shut up by two or three ships of the line, lying at the mouth of the bay, we see that an injury so vast to ourselves and so cheap to our enemy must for ever be resorted to by them, and constantly maintained. To defend all the shores of those waters in detail, is impossible. But is there not a single point where they may be all defended by means to which the magnitude of the object gives a title? I mean at the mouth of the Chesapeak. Not by ships of the line, or frigates; for I know that with our present enemy we cannot contend in that way. But would not a sufficient number of gunboats, of small draught, stationed in Lynhaven river, render it unsafe for ships of war either to ascend the Chesapeak, or to lie at it’s mouth? I am not unaware of the effect of the ridicule cast on this instrument of defence, by those who wished for engines of offence. But resort is had to ridicule only when reason is against us. I know too the prejudices of the gentlemen of the navy and that these are very natural. No one has been more gratified than myself by the brilliant atchievements of our little navy. They have deeply wounded the pride of our enemy, and been balm to ours, humiliated on the land where our real strength was felt to lie. But divesting ourselves of the enthusiasm these brave actions have justly excited, it is impossible not to see that all these vessels must be taken and added to the already overwhelming force of our enemy, that even while we keep them they contribute nothing to our defence, and that so far as we are to be defended by any thing on the water, it must be by such vessels as can assail under advantageous circumstances, and, under adverse ones, withdraw from the reach of the enemy. This, in shoaly waters, is the humble, the ridiculed, but the formidable gunboat. I acknolege that in the case which produces these reflections, the station of Lynhaven river would not be safe against land attacks on the boats; and that a retreat for them is necessary in this event. With a view to this there was a survey made by Colo. Tatham, which was lodged either in the War or Navy office, shewing the depth and length of a canal which would give them a retreat from Lynhaven river into the Eastern branch of Elizabeth river. I think the distance is not over six or eight miles; perhaps not so much, thro’ a country entirely flat, and little above the level of the sea. A cut of ten yards wide, and four yards deep, requiring the removal of 40. cubic yards of earth for every yard in length of the canal at 20. cents the cubic yard, would cost about 15,000. D. a mile. But, even doubling this, to cover all errors of estimate, altho’ in a country offering the cheapest kind of labor, it would be nothing compared with the extent and productions of the country it is to protect. It would, for so great a country, bear no proportion to what has been expended, and justly expended by the Union, to defend the single spot of New York. While such a channel of retreat secures effectually the safety of the gunboats, it ensures also their aid for the defence of Norfolk, if attacked from the sea. And the Norfolk canal gives them a further passage into Albemarle sound, if necessary for their safety, or in aid of the flotilla of that Sound, or to recieve the aid of that flotilla either at Norfolk or in Lynhaven river. For such a flotilla there also, will doubtless be thought necessary, that being the only outlet now, as during the last war, for the waters of the Chesapeak. Colo. Monroe, I think, is personally intimate with the face of all that country, & no one, I am certain is more able, or more disposed, than the present Secretary of the Navy, to place himself above the Navy prejudices, and do justice to the aptitude of these humble and economical vessels to the shallow waters of the South. On the bold Northern shores they would be of less account, and the larger vessels will of course be more employed there. Were they stationed with us they would rather attract danger than ward it off. The only service they can render us would be to come in a body when the occasion offers, of overwhelming a weaker force of the enemy occupying our bay. To oblige them to keep their force in a body, leaving the mass of our coast open.
Altho it is probable there may not be an idea here which has not been maturely weighed by yourself, and with a much broader view of the whole field, yet I have frankly hasarded them, because possibly some of the facts or ideas may have escaped in the multiplicity of the objects engaging your notice, and because in every event they will cost you but the trouble of reading. The importance of keeping open a water which covers, wholly or considerably, five of the most productive states, containing three fifths of the population of the Atlantic portion of our union, and of preserving their resources for the support of the war, as far as the state of war and the means of the Confederacy will admit; and especially if it can be done for less than is contributed by the union for more than one single city, will justify our anxieties to have it effected. And should my views of the subject be even wrong, I am sure they will find their apology with you in the purity of the motives of personal & public regard which induce a suggestion of them. In all cases I am satisfied you are doing what is for the best as far as the means put into your hands will enable you; and this thought quiets me under every occurrence; and under every occurrence I am sincerely, affectionately & respectfully your’s.
Th: Jefferson
